Citation Nr: 0636141	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to 
December 1969 and from June 1971 to June 1977 and from 
November 1978 to March 1981, with service in the Republic of 
Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2002 by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A rating decision in November 1993 denied the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  The veteran did not 
file a timely appeal to the Board of that determination, 
which is final.  See 38 U.S.C.A. § 7105 (West 2002).

In June 2004, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in September 2006.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible evidence of record that any claimed 
in-service stressor occurred, and no claimed in-service 
stressor has been verified by official military records.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in July 2002 by the RO and in May 2005 by the VA 
Appeals Management Center (AMC) in Washington, DC, satisfied 
the statutory and regulatory duty to notify provisions.  
There is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided herein.  In view of 
the fact that the veteran and his representative have had 
ample opportunity during the more than four years that his 
appeal has been pending to submit evidence and argument in 
support of his claim, the timing of the VCAA notice provided 
to the veteran was in no way prejudicial to him.    

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2006). 

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
A diagnosis of a mental disorder shall conform to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
38 C.F.R. § 4.125 (2005).  The DSM-IV diagnostic criteria for 
PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006). 

A diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77-8 (1994).

In this case, the appellant's claim of entitlement to service 
connection for PTSD must be denied because the requirements 
in law for entitlement to service connection for the acquired 
psychiatric disorder of PTSD have not been met by competent, 
credible evidence.  

First, the Board finds that the veteran did not engage in 
combat with the enemy in Vietnam.  The veteran's Department 
of Defense (DD) Form 214, separation document, shows that his 
military occupational specialty was cargo handler.  He did 
not receive any awards or citations for participation in 
combat, and he was not wounded by gunfire or by shrapnel 
fragments from a shell or mortar.  He has not submitted any 
evidence in writing, such as a statement by a commanding 
officer or a "buddy" statement tending to show 
participation in combat on his part.  He told a VA examining 
physician at a VA psychiatric examination in July 2002 that 
in Vietnam he had fired a rocket launcher and a grenade 
launcher [at what target, where, and when he did not say] but 
such actions on his part are not confirmed by any official 
military record or by any credible supporting evidence.  

Because the veteran did not engage in combat with the enemy 
in Vietnam, credible supporting evidence of a claimed in-
service stressor is required in his case for service 
connection for PTSD.  The only claimed in-service stressors 
which the veteran has claimed to have are incidents of seeing 
bodies of dead Vietnamese people on the side of the road and 
of seeing body bags which supposedly contained the dead 
bodies of American soldiers.  Such are the claimed in-service 
stressors which the veteran reported to the VA examiner in 
July 2002.  The veteran has submitted no evidence to VA to 
support his statement concerning claimed in-service 
stressors.  Furthermore, in response to an inquiry from the 
AMC, the United States Armed Services Center for Research of 
Unit Records reported in May 2006 that official military 
records do not document any combat incidents involving the 
transportation units of the United States Army to which the 
veteran was assigned during his tour of duty in Vietnam.  

Due to the lack of any verification of a stressor by official 
military records and to the lack of any credible supporting 
evidence that a claimed in-service stressor of the veteran 
occurred, the appellant's claim of entitlement to service 
connection must be denied on that basis (even without 
reference to the question of whether any mental health 
professional may have rendered a diagnosis of PTSD in his 
case.)  See 38 C.F.R. § 3.304(f) (2006).  In this connection, 
it is noted that, as required by a remand order of the 
Board's June 2004 remand of his case for further development 
of the evidence, the AMC sent to the appellant at his address 
of record in May 2005 a stressor questionnaire to provide him 
an opportunity to supply additional and detailed information 
to VA about any stressful incidents he may allege to have 
experienced in Vietnam.  The appellant did not return the 
stressor questionnaire to VA prior to the certification of 
his appeal to the Board in September 2006, and no further 
written communications by him to VA are of record.

Although a diagnosis of record which met the requirements of 
38 C.F.R. 
§§ 3.304(f), 4.125, and DSM-IV would not change the denial of 
the claim of entitlement to service connection for PTSD in 
this case, it is noted that there is in fact no competent 
medical evidence of record at this time of a current 
diagnosis of PTSD which conforms to the requirement in 
38 C.F.R. § 4.125 (that is, a diagnosis which meets the DSM-
IV criteria) and which is adequate under the holding in West, 
supra.

While a hospital summary of the veteran's inpatient treatment 
at a VA Medical Center for alcohol dependence in July-August 
2000 listed a discharge diagnosis of PTSD (without any 
reference in the body of the hospital summary to PTSD other 
than a statement by the veteran that he was being seen in a 
trauma recovery program), the VA psychiatrist who conducted 
the psychiatric examination of the veteran in July 2002 found 
that he does not have symptomatology which meets the criteria 
for a diagnosis of PTSD, and the examining VA physician 
commented that despite "... sufficient time and prompting to 
elaborate a history suggestive of PTSD, but nothing - 
intrusive thoughts, nightmares, flashbacks, etc. - - was 
forthcoming." 

The preponderance of the evidence of record is thus against 
the appellant's claim for service connection for PTSD, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


